Exhibit 10.2

 

LOGO [g399002g18l60.jpg]

August 29, 2012

Travelport, LP

Travelport Global Distribution System B.V.

300 Galleria Parkway, N.W.

Atlanta, GA 30339

 

Re:    Seventeenth Amendment to Subscriber Services Agreement, dated as of
July 23, 2007 (“Agreement”) as previously amended
between Travelport, LP, (“Travelport”), Travelport Global Distribution System
B.V. (“TGDS” and, together with Travelport,
collectively, “Galileo”) and Orbitz Worldwide, LLC (“Subscriber”)

Ladies and Gentlemen:

This letter constitutes a Seventeenth Amendment (“Amendment”) to the Agreement
referenced above. Capitalized terms used in this Amendment and not otherwise
defined shall be used as defined in the Agreement.

Effective as August 1, 2012, (“Amendment Effective Date”), Galileo and
Subscriber hereby agree as follows:

1. Custom Terms and Conditions Addition. A new Custom Terms and Conditions
Attachment (Affected Supplier) is added to the Agreement as set forth in Exhibit
A.

2. General. This Amendment shall be binding upon and inure to the benefit of and
be enforceable by the Parties hereto or their successors in interest, except as
expressly provided in the Agreement. Each Party to this Amendment agrees that,
other than as expressly set out in this Amendment, nothing in this Amendment is
intended to alter the rights, duties and obligations of the Parties under the
Agreement, which shall remain in full force and effect as amended hereby. In the
event of a conflict between the terms and conditions of this Amendment and the
terms and conditions of the Agreement, the terms and conditions of this
Amendment shall govern. This Amendment may be executed by the Parties in
separate counterparts and each counterpart shall be deemed to be an original,
but all such counterparts together shall constitute one and the same instrument.

3. Condition Subsequent. The effectiveness of this Amendment is expressly
conditioned upon: (1) Subscriber entering into a written agreement or amendment
with the Affected Supplier (as that term is defined in Exhibit A to this
Amendment), for Affected Supplier’s content, plating authority and other items,
and (2) Travelport entering into a written agreement or amendment with the
Affected Supplier (as that term is defined in Exhibit A to this Amendment),
addressing fees for reservations generated by Subscriber on Affected Supplier
through the Travelport GDS. If either of the above two conditions are not met on
or prior to September 1, 2012, this Amendment shall be deemed null and void.

 

1



--------------------------------------------------------------------------------

The Parties have caused this Seventeenth Amendment to be executed by the
signatures of their respective authorized representatives.

 

Orbitz Worldwide, LLC     

Travelport, LP

By: Travelport Holdings LLC as General Partner

Signature:   

/s/ Stephen Praven

     Signature:   

/s/ Scott Hyden

Name:    Stephen Praven      Name:    Scott Hyden Title:    VP, Business
Development      Title:    VP/GM Date:    8/8/12      Date:    8/30/12        
Travelport Global Distribution System B.V.         Signature:   

/s/ Marco van Ieperen

        Name:    Marco van Ieperen         Title:    Director         Date:   
05 September 2012

 

2